Case 2:19-cv-12930-MAG-EAS ECF No. 30, PageID.280 Filed 01/19/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


D’ANDREE BLACK,

       Plaintiff,                                           Case No. 19-12930

vs.                                                         HON. MARK A. GOLDSMITH

CORRECTIONAL OFFICER
MONAHAN, et al.,

      Defendants.
_______________________________/

                         OPINION & ORDER
  (1) OVERRULING DEFENDANTS’ OBJECTION (Dkt. 25), (2) ADOPTING THE
RECOMMENDATION OF THE MAGISTRATE JUDGE (Dkt. 23), AND (3) GRANTING
  IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR SUMMARY
                        JUDGMENT (Dkt. 17)

       Plaintiff D’Andree Black, a prisoner confined at the G. Robert Cotton Correctional Facility,

has filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. The matter was referred to

Magistrate Judge Elizabeth A. Stafford for a Report and Recommendation (“R&R”). Defendants

filed a motion for summary judgment (Dkt. 17), and Magistrate Judge Stafford issued an R&R

recommending that the Court grant in part and deny in part the motion (Dkt. 23). Black filed an

objection to the R&R (Dkt. 25), and Defendants filed a response (Dkt. 27).

       For the reasons that follow, the Court overrules Black’s objection and adopts the

recommendation contained in the magistrate judge’s R&R. Defendants’ motion is granted in part

and denied in part.

                                      I.   BACKGROUND

       The factual and procedural background has been adequately set forth by the magistrate

judge and need not be repeated here in full. In relevant part, Black alleges that while he was

                                                1
Case 2:19-cv-12930-MAG-EAS ECF No. 30, PageID.281 Filed 01/19/21 Page 2 of 4




incarcerated at the Cooper Street Correctional Facility, Defendant Nicholas Monahan handcuffed

him so tightly that Black experienced extreme pain and lost consciousness. Additionally, Black

alleges that Monahan placed him in segregation in a room with open windows, exposing him to

20-degree weather for approximately 72 hours. Defendant James Cooper, Monahan’s supervisor,

allegedly witnessed these events but made no effort to correct Monahan’s misconduct. Black has

filed this action under 42 U.S.C. § 1983, alleging violations of the Fourth and Eighth Amendments.

Defendants filed a motion for summary judgment, arguing that Black failed to exhaust his

administrative remedies and that the Eleventh Amendment protects them from suit in their official

capacities.

         In the R&R, Magistrate Judge Stafford recommended denying Defendants’ motion with

respect to the failure-to-exhaust argument. R&R at 12. However, she recommended granting

summary judgment in favor of Defendants with respect to the claims asserted against them in their

official capacities, as they are entitled to sovereign immunity under the Eleventh Amendment. Id.

at 13.

                                   II.   LEGAL STANDARD

         The Court reviews de novo any portion of the R&R to which a specific objection has been

made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Alspaugh v. McConnell, 643 F.3d 162,

166 (6th Cir. 2011) (“Only those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review; making some objections but failing to raise others

will not preserve all the objections a party may have.”). Any issues raised for the first time in

objections to an R&R are deemed waived. Uduko v. Cozzens, 975 F. Supp. 2d 750, 757 (E.D.

Mich. 2013) (citing Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (“[I]ssues raised




                                                 2
Case 2:19-cv-12930-MAG-EAS ECF No. 30, PageID.282 Filed 01/19/21 Page 3 of 4




for the first time in objections to magistrate judge’s report and recommendation are deemed

waived.”)).

                                       III.    DISCUSSION

       Black objects to the magistrate judge’s conclusion that his claims against Defendants in

their official capacities are barred under the Eleventh Amendment. Though his arguments are not

clearly articulated, Black appears to argue that qualified immunity does not operate to bar his

claims, Objection at 4-6, and that the Eleventh Amendment does not bar suit against prison

officials in their official capacities, id. at 6-10. Both arguments are unavailing.

       Black’s qualified immunity argument confuses the issue. The magistrate judge concluded

that the official capacity claims against Defendants were barred under Eleventh Amendment

sovereign immunity, a concept distinct from qualified immunity. See Bradford v. Child Protective

Servs. of Mich. Genesee Cty., No. 12–cv–13718, 2013 WL 4084756, at *5 n.3 (E.D. Mich. Aug.

13, 2013) (citing Morris-Hayes v. Bd. of Educ. of Chester Union Free Sch. Dist., 423 F.3d 153,

163-164 (2d Cir. 2005) (“Personal immunities such as qualified immunities are separate and

distinct from sovereign immunity under the Eleventh Amendment.”). Defendants did not raise a

qualified immunity argument in their motion, nor did the magistrate judge address qualified

immunity. Accordingly, qualified immunity has no bearing on the analysis.

       Black’s argument that the Eleventh Amendment does not bar official capacity claims

against state officials similarly lacks merit. It is well established that state prison officials “are

entitled to Eleventh Amendment immunity on . . . claims for damages against them in their official

capacities.” Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010) (citing Cady v. Arenac Cty., 574

F.3d 334, 344 (6th Cir. 2009) (“[A]n official-capacity suit against a state official is deemed to be

a suit against the state and is thus barred by the Eleventh Amendment, absent a waiver.”)). The



                                                  3
Case 2:19-cv-12930-MAG-EAS ECF No. 30, PageID.283 Filed 01/19/21 Page 4 of 4




authority cited by Black does not contradict this principle. Those cases merely acknowledge that

a state official sued in his personal or individual capacity, as opposed to his official capacity, is

not shielded from liability by the Eleventh Amendment. See Scheuer v. Rhodes, 416 U.S. 232,

237-238 (1974); Spicer v. Hilton, 618 F.2d 232, 236 (3d Cir. 1980). Here, while the Court agrees

with the magistrate judge’s conclusion that Black’s claims against Defendants in their official

capacities are barred under the Eleventh Amendment, Black’s claims against them in their

individual capacities remain viable.

                                       IV.   CONCLUSION

       For the reasons stated above, Black’s objection is overruled (Dkt. 25), the R&R is adopted

(Dkt. 23), and Defendants’ motion for summary judgment is granted in part and denied in part

(Dkt. 17).

       SO ORDERED.

Dated: January 19, 2021                               s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on January 19, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 4
